Citation Nr: 1705160	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right hand disorder, to include carpal tunnel syndrome.

4.  Entitlement to service connection for a left hand disorder, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome.

6.  Entitlement to service connection for a left wrist disorder, to include carpal tunnel syndrome.

7.  Entitlement to service connection for a right elbow disability, to include carpal tunnel syndrome. 

8.  Entitlement to service connection for a left elbow disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2007.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board remanded the case for further development in August 2012, October 2014. and June 2016.  

In the June 2016 remand, the Board directed only that the RO ensure that the file was complete, given the indication on VBMS that records were "pending scanning"  since July 2015.  Following the June 2016 remand, the "pending scanning banner" was removed from VBMS, with the RO noting that the records had already been uploaded.  In other words, the banner was up in error, and the records had been considered by the AOJ in a prior adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board remanded the issues on appeal for further development.  Particularly, the Board remanded them to obtain the Veteran's full personnel records, in light of the indication that he served in the Persian Gulf after August 1, 1990.  The Board directed that if the Veteran was found to have served in the Persian Gulf, he was to be afforded a VA examination.  

In June 2015, he was provided a Gulf War general medical examination, although the Board's review of the personnel files indicates that the Veteran's foreign service comprises service at the Naval Support Facility at Diego Garcia in the Indian Ocean.  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of Operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Regardless of the circumstances of the Veteran's foreign service, as on prior VA examinations, the June 2015 VA examiner assessed no disability of the elbows, hands, wrists, or ankles.  X-rays of these joints were normal.  The examiner indicated that the entire claims file had been reviewed, referencing the service treatment records, as well as several instances of joint pain following service.  

Notably, a January 2009 VA primary care note documents the Veterans reports of increasing joint pain.  The note reflects further that arthritis studies were negative, yet contains a physician's opinion that the Veteran's case "[l]ooks like some type of inherited defect in the joints and cartilage."  The note also documents an impression of degenerative arthritis.  No other assessment of arthritis appears in the record, and as mentioned above, X-rays have been normal.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, VA examination has not addressed the January 2009 impression of degenerative arthritis.  Nor has any examination addressed the indication that the Veteran has some sort of inherited defect of the joints and cartilage.  

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.

Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2016), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) .  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that conducted the June 2015 VA examination, if available, for an addendum opinion.  If that examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion:  After a review of the claims file, that examiner, or other health care provider, must respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Identify all disabilities of the elbows, hands, wrists and ankles, including, but not limited to arthritis, degenerative or otherwise;

(i)  Explain whether any identified disability is a congenital defect or disease.  In this regard, the examiner's attention is directed to the January 2009 VA physician's note reflecting an impression of degenerative arthritis, as well a possible inherited defect of the joints and cartilage.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

(ii)  If any assessed disability is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the elbows, hands, wrist or ankles.  Please provide a complete explanation for the opinion.

(iii)  If it is a disease or injury, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

(iv)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease or injury of the elbows, hands, wrists or ankles, was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.










	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




